Citation Nr: 0427900	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  97-29 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, characterized as residuals of a right knee injury 
status post meniscectomy, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for a left knee 
disability, characterized as residuals of a left knee injury 
with partial medial meniscectomy and chondroplasty, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from November 
1976 to June 1984, and also shows 5 years, 7 months and 19 
days of prior active service.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
At present, after remand to the RO for additional development 
in September 2003, the case is once again before the Board.  
However, as additional development is necessary in this case 
due to the RO's failure to comply with certain requirements 
of the September 2003 Board REMAND, see Stegall v. West, 11 
Vet. App. 268 (1998), regrettably the case must be once again 
remanded to the RO.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on your 
part.

Lastly, in a June 2004 VA form 21-4138 (Statement in Support 
of Claim), the veteran indicated that he was seeking an 
increased rating for his service-connected back disability.  
However, as the only issues currently before the Board are 
those set forth on the title page of this decision, this 
matter is referred to the RO for appropriate action.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to notify the claimant and the representative, if any, 
of any information and evidence needed to substantiate and 
complete a claim, as set forth in the VCAA, has not been 
fulfilled regarding the issue on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this respect, the Board notes that the September 2003 
Board REMAND specifically directed the RO to comply with the 
requirements imposed by the VCAA, which include informing the 
veteran of the evidence needed to substantiate his claims for 
increased ratings in excess of 10 percent for the service-
connected residuals of a right knee injury status post 
meniscectomy, and the service-connected residuals of a left 
knee injury with partial medial meniscectomy and 
chondroplasty.  The RO included the relevant regulations in 
the June 2004 supplemental statement of the case.  However, 
the veteran has not been notified via letter of the 
information and evidence needed to show his entitlement to 
increased ratings; about the information and evidence not of 
record that is necessary to substantiate his claims; about 
the information and evidence that VA will seek to provide; 
and about the information and evidence the claimant is 
expected to provide.  Lastly, the veteran has not been 
requested or told to provide any evidence in his possession 
that pertains to his claims.  

In addition, the Board notes that VA General Counsel recently 
issued new General Counsel (GC) opinion VAOPGCPREC 9-2004, 
which may affect the claims on appeal and should be taken 
into consideration by the RO when readjudicating the claims 
on appeal.  As well, the Board requests that the RO also 
discuss GC opinions VAOPGCPREC 23-97 and 9-98 when 
readjudicating the claims on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims files 
and ensure for the issues of increased 
ratings in excess of 10 percent for the 
service-connected residuals of a right 
knee injury status post meniscectomy, and 
for the service-connected residuals of a 
left knee injury with partial medial 
meniscectomy and chondroplasty, that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 
2002) and C.F.R. § 3.159 (2003); as well 
as VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant (1) about the information and 
evidence needed to warrant increased 
ratings in excess of 10 percent for the 
claims on appeal; (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  The claims files must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO must review the claims folders 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

3.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to disability ratings in 
excess of 10 percent for the service-
connected residuals of a right knee 
injury status post meniscectomy, and for 
the service-connected residuals of a left 
knee injury with partial medial 
meniscectomy and chondroplasty.  In 
readjudicating the above claims, the RO 
should take into consideration VAOPGCPREC 
9-2004, VAOPGCPREC 23-97, and VAOPGCPREC 
9-98, and must discuss the applicability 
or inapplicability of these GC opinions 
to the claims on appeal.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




